Per Curiam.

We believe, upon consideration of the record in this case, that it is necessary for the promotion of justice1 to vacate the judgment and sentence of record.
We, therefore, vacate and set aside the judgment and sentence and remand this case to the trial court for the following limited purposes:
1. That the trial court enter anew a judgment and sentence;
2. That the trial court may, if it deems appropriate, recommend to the United States Attorney General that the appellant not be deported, in accordance with the provisions of 8 U.S.C. § 1251(b) (2).

 HRS § 602-5(7) (Supp. 1974).